Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Barnes-Seeman et al. WO 2016/098028 A1 is representative of prior art. Barnes-Seeman relates to nucleic acid molecules (e.g., RNA and DNA molecules) that contain modifications at the 5'-end, the 3 '-end, or both the 5 '-end and the 3’-end [0016]. The nucleic acid molecule is preferably an RNA molecule that encodes a product, such as a polypeptide or nucleic acid, and more preferably is an mRNA. Barnes-Seeman teaches N7-4-chlorophenoxyethyl)-5’-GMP TEA salt [0095].

    PNG
    media_image1.png
    142
    209
    media_image1.png
    Greyscale

Prior art does not teach or suggest modifying the compound of Barnes-Seeman in a manner to produce a compound of instant formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/